


Exhibit 10.27

 

[g11223koi001.jpg]

 

March 27, 2017

 

Ramesh Kumar, Ph.D.

 

Re:          Termination of Voluntary Salary Reduction

 

Dear Dr. Kumar:

 

This letter agreement (this “Letter Agreement”) confirms the recent agreement
between you and Onconova Therapeutics, Inc. (the “Company”) regarding your
compensation from the Company.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Employment
Agreement (defined below).

 

Reference is made to (i) that certain employment agreement between you and the
Company, effective July 1, 2015 (the “Employment Agreement”), (ii) that certain
letter agreement between you and the Company, dated February 16, 2016 (the
“February 2016 Letter Agreement”), pursuant to which your Base Salary, for
purposes of Sections 3(a) and 4(d)(1) of the Employment Agreement, was subject
to the voluntary Salary Reduction (as defined in the February 2016 Letter
Agreement) at your request effective during 2016 starting from January 1, 2016,
and (iii) the approval of the board of directors of the Company, dated
December 9, 2016, of terminating the voluntary Salary Reduction and returning
your Base Salary to the full amount of $543,375 as set forth in the Employment
Agreement.

 

You and the Company have agreed that effective January 1, 2017, the
February 2016 Letter Agreement shall be terminated, your Base Salary shall
return to the full amount of $543,375 as set forth in the Employment Agreement,
and all terms of the Employment Agreement shall be in full force and effect.

 

This Letter Agreement does not confer upon you any right to continue in service
with the Company or otherwise interfere with the right of the Company to
terminate your service at any time for any reason.  This Letter Agreement will
be construed in accordance with, and governed by, the laws of the Commonwealth
of Pennsylvania.  This Letter Agreement contains our entire agreement relating
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, discussions and understandings regarding this topic.  This Letter
Agreement may only be changed by an agreement in writing signed by you and the
Company.

 

 

Very truly yours,

 

 

 

MICHAEL B. HOFFMAN

 

Michael Hoffman

 

Chairman of the Board

 

AGREED TO AND ACCEPTED:

 

RAMESH KUMAR, Ph.D.

 

Ramesh Kumar, Ph.D.

 

 

Date:

March 28, 2017

 

 

375 Pheasant Run

www.onconova.com

Phone: 267 759 3680

Newtown, PA 18940

 

Fax: 267 759 3681

 

--------------------------------------------------------------------------------
